DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) after final claim amendments and remarks filed 03/11/2022 were found persuasive by the examiner.  Accordingly, a second Final Rejection is being issued to address the arguments applicants set forth. 

Claim Status
Claim 1-47 are pending with claims 1-10 and 36-47 under examination and claims 11-35 withdrawn from consideration.

Response to Amendment
The claim amendments received on 03/11/2022 have overcome the drawing and specification objections previously set forth in the Non-Final Rejection mailed on 09/01/2021.  
Applicant(s) amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Rejection.
Based on the amended claims and remarks received on 03/11/2022, the previous prior art rejection based on Okandan has been withdrawn and a new prior art rejection is set forth (see below). 

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Culpepper et al. (US 2007/0220882; Pub Date:  Sep. 27, 2007 – hereinafter “Culpepper”), in view of Miyawaki et al. (US 2007/0087436; Pub. Date: Apr. 19, 2007; hereinafter “Miyawaki”), in view of Zorn (US 2007/0194225; Pub. Date: Aug. 23, 2007; hereinafter “Zorn” – already of record), and further in view of Okandan et al. (US Patent No. 6,645,757; Date of Patent: Nov. 11, 2003; hereinafter “Okandan” – already of record).

Regarding claim 1, Culpepper discloses a method of controlling a needle actuator to interact with an object or a cell (Culpepper; figs. 1 & 7, [0017, 0051]), the method comprising: 
providing an actuator comprising a tower and a stage (Culpepper discloses a nanopositioner 10 having actuators 12 comprising a tower 15 and stage 16; fig. 1, [0031].  The actuators 12 comprise coils 28, 30 which allow controlled movement of stage 16, both in-plane and out-of-plane, in the X-Y and X-Z planes; figs. 3A-B, [0038], relative from a neutral position, [0048], within a range of about 1 to 30 microns; [0058]. Culpepper further discloses the nanopositioner 10 having an embodiment for use as a cellular micro-injection workstation 42 comprising a needle; fig. 7. [0051]); 
applying an electrostatic potential between the tower and the stage to pull the tower and the stage close to one another (Culpepper discloses the first and second coils 28, 30 are electrically actuatable to generate relative movement between the coil stack 13 and tower 15 both in-plane and out-of-plane, so that stage 16 is configured for controlled movement; [0038-0041].  The selection of coil geometries d, a, and w, shown in table 1, may be adjusted so as to achieve various force and moment configurations where the moment can be in either a positive or negative direction; fig. 4B, Fz, [0043-0046].  Accordingly, Culpepper discloses pulling the tower and the stage close one another when an electrostatic potential is applied in a case where the d/a ratio is 
moving the actuator towards the object or the cell (Culpepper discloses the nanopositioner having an embodiment for use as a cellular micro-injection workstation 42 wherein a needle penetrates a cell being held by a trap shown on the left side of the screen in figure 7; fig. 7. [0051]. Culpepper further discloses the stage is configured for controlled movement; [0038].  Accordingly, the cellular micro-injection workstation 42 comprising nanopositioner 10 moves to penetrate the cell being held by trap shown on the left side of the screen in figure 7); 
Culpepper does not teach providing an actuator with a needle wherein the needle is mounted perpendicularly on a surface of the stage and the applied electrostatic potential retracts the needle.
However, Miyawaki teaches the analogous art of a method of controlling a needle actuator to interact with an object or a cell (Miyawaki; [0053]) comprising a stage (Miyawaki; fig. 1, #1, [0051]), and an actuator (Miyawaki; fig. 1, #9, [0051]), and a needle (Miyawaki; fig. 1, #2, [0051]) wherein the needle is mounted perpendicular to the stage (Miyawaki; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the actuator for positioning the cell and needle in relation to each other of Culpepper to be an actuator and stage with a perpendicular needle, as taught by Miyawaki, because Miyawaki teaches the needle mounted perpendicularly on the stage allows a driving means to insert the needle into the cell and remove the needle therefrom in a controlled manner (Miyawaki; [0073]).  The modification resulting in the applied electrostatic potential retracting the needle mounted perpendicularly on the stage.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Culpepper and Miyawaki both teach devices for injected cells using a needle.

However, Culpepper does discloses the nanopositioner having an embodiment for use as a cellular micro-injection workstation 42 wherein the actuator 12 and cell are positioned such that a needle penetrates a cell; fig. 7. [0051], and the nanopositioner with a d/a ratio greater than ~1.65 would result in a configuration wherein reduction of the electrostatic potential allows the tower and stage to move apart from one another.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the geometric parameters d, a, and w associated with the coil of the cellular micro-injection workstation 42 of Culpepper such that the moment resulted in the stage and needle move towards the tower when an electrostatic potential is applied, as taught by Culpepper, because Culpepper teaches that the d/a ratio resulting in the stage to move towards the town when a force is applied is merely one of several straight forward and known configurations of the nanopositioner 10. One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Culpepper teaches the nanopositioner used as a cellular micro-injection workstation 42 and a d/a ratio greater than ~1.65 results in a negative displacement moment of the stage in the z direction; fig. 4B, [0043-0046]). 
Modified Culpepper does not teach applying calibration data to detect when the needle has pierced the object or the cell.
However, Zorn teaches the analogous art of a method for controlling a needle actuator to interact with a cell (Zorn; [0145]), comprising an actuator (Zorn; fig. 1, [0599]) comprising a tower (Zorn; fig. 2, #273, [0611] – Note: the Examiner is interpreting the tower to be the base substrate upon which the NEMS device is supported on), a stage (Zorn; fig. 3, #126, [0673]), and a needle (Zorn; fig. 1, #1, [0599, 0601]), wherein the method further comprises applying calibration data to the cell (Zorn discloses comb drives 62-65 and capacitors 114-115 for x, y, z control of the needle 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of controlling a needle actuator to interact with a cell of modified Culpepper to further include applying calibration data to the cell, as taught by Zorn, because Zorn teaches the applied calibration data for various cells can be stored in libraries which can then be networked to allow a consortia of users to access the scanned data of a sample to implement distributed problem solving and time sharing activities (Zorn; [1125, 1126]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Culpepper and Zorn both teach of a method for controlling a needle actuator to interact with a cell (Zorn; [0145]).
 Modified Culpepper does not teach reducing the electrostatic potential further once it has been detected that the needle has pierced the object or the cell.  
However, Okandan teaches the analogous art of a method of controlling a needle actuator to interact with a cell (Okandan; col. 3 lines 59-67, col. 4 lines 1-4), the method comprising providing an actuator (Okandan; fig. 8, #26, col. 7 line 14) comprising a tower (Okandan; fig. 8, #12, col. 7 lines 14-15 –The substrate 12 of Okandan is a surface for the stage and needle to rest upon, thereby forming a tower), a stage (Okandan; fig. 8, #28, col. 7 lines 17-39) and a needle (Okandan; fig. 8, #48, col. 8 lines 31-32), wherein the needle is mounted on the stage (Okandan; fig. 8, col. 8 lines 20-40) applying an electrostatic potential between the tower and the stage to retract the needle; moving the actuator towards the cell; detect when the needle has pierced the cell (Okandan discloses applying a cyclic actuation voltage to the actuator 26 that translates to 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of controlling a needle actuator to interact with a cell of modified Culpepper to further include the step of reducing the electrostatic potential further once it has been detected that the needle has pierced the cell, as taught by Okandan, because Okandan teaches reducing the electrostatic potential further after detecting the needle has pierced the cell allows a substance to be directly forced into the cell thereby transforming the cell into a transfected host cell; col. 9 lines 25-35.  One of ordinary skill in the art would have expected this modification could have 

Regarding claim 2, modified Culpepper teaches the method of Claim 1 above, wherein the cell is a biological cell (Culpepper; fig. 7, [0051]).  

Regarding claim 3, modified Culpepper teaches the method of Claim 1 above, wherein the needle is a micro-needle and the stage is a micro-stage (The modification of the cellular micro-injection workstation comprising the nanopositioner of Culpepper to further comprise a needle mounted perpendicularly on the stage has previously been discussed in claim 1 above.  Culpepper further discloses the workstation is a cellular micro-injection workstation; figs. 1 & 7, [0032, 0051]).  

Regarding claim 4, modified Culpepper teaches the method of Claim 1, wherein the cell is held by a cell trap (Culpepper; fig. 7 – the cell is held in position by a trap on the left side of the screen shown in figure 7).

Regarding claim 5, modified Culpepper discloses the method of Claim 1 above, further comprising applying the electrostatic potential between the tower and the stage to retract the needle towards the tower (The modification of the cellular micro-injection workstation 42 wherein the nanopositioner is configured with a d/a ratio greater than ~1.65 resulting in a configuration wherein applying the electrostatic potential retracts the needle towards the tower has previously been discussed in claim 1 above.  Furthermore, the modification of the cellular micro-injection workstation comprising the nanopositioner of Culpepper to further comprise a needle mounted perpendicularly on the stage has previously been discussed in claim 1 above).  

Regarding claim 6, modified Culpepper discloses the method of Claim 1 above, further comprising reducing the electrostatic potential to allow the stage and the needle to move towards the cell (The modification of the cellular micro-injection workstation 42 wherein the nanopositioner is configured with a d/a ratio greater than ~1.65 resulting in a configuration wherein applying the electrostatic potential to allow the stage and the needle to move towards the cell has previously been discussed in claim 1 above. Furthermore, the modification of the cellular micro-injection workstation comprising the nanopositioner of Culpepper to further comprise a needle mounted perpendicularly on the stage has previously been discussed in claim 1 above) while monitoring the electrostatic potential and displacement of the stage to detect a fluctuation in voltage versus the displacement of the stage to indicate that the needle has pierced the object or the cell (The modification of the method of controlling a needle actuator to interact with a cell of modified Culpepper to further include reducing the electrostatic potential further once it has detected that the needle has pierced the cell, as taught by Okandan, has previously been discussed in claim 1 above.  Accordingly, the applied potential detecting a fluctuation in voltage versus displacement when the needle has pierced the cell since the voltage is controlled by the computer to reciprocate the needle such that the needle temporarily disrupts the integrity of the cell).  

Regarding claim 7, modified Culpepper teaches the method of Claim 1 above, wherein the calibration data comprises data defining voltages for displacements for different types of cells based on a cell size or a membrane thickness (The modification of the method of controlling a needle actuator of modified Culpepper to further include applying calibration data, as taught by Zorn, has previously been discussed in claim 1 above.  Zorn further teaches the calibration data is defined by voltages for displacements; [0955] and storage of Eukaryotic and prokaryotic cells; [1125]).

Regarding claim 8, modified Culpepper teaches the method of Claim 1.

However, modified Culpepper does provide support for a method of controlling a needle actuator to interact with a cell (Culpepper; figs. 1 & 7, [0017, 0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cellular micro-injection workstation comprising a needle actuator that interacts with a cell of modified Culpepper to comprise a plurality of needle actuators provided on an array of actuator, each interacting with an individual cell of a plurality of cells, because the plurality of needle actuators provided on the array of actuators is merely a duplication of parts what would allow a higher capacity of cells to be processed by the cellular micro-injection workstation. The modification resulting in the cellular micro-injection workstation having a plurality of needle actuators provided on an array of actuators.  Additionally, the courts held that reversal, duplication, or rearrangement of parts did not patentably distinguish over the prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144.04 (VI)(B).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a reversal, duplication, or rearrangement of parts, and modified Culpepper specifically teaches a cellular micro-injection workstation comprising a needle actuator that interacts with a cell. 

Regarding claim 10, modified Culpepper teaches the method of Claim 6 above, wherein the needle has pierced the cell (The modification of the method of controlling a needle actuator to interact with a cell of modified Culpepper to further include reducing the electrostatic potential further once it has detected that the needle has pierced the cell, as taught by Okandan, has previously been discussed in claim 1 above. Furthermore, the modification of the cellular micro-injection workstation comprising the nanopositioner of Culpepper to further comprise a needle mounted perpendicularly on the stage has previously been discussed in claim 1 above).  
Modified Culpepper does not teach a laser interferometer is used.
However, Zorn discloses the analogous art of a method for controlling a needle actuator to interact with a cell (Zorn; [0145]), wherein a laser interferometer is used to (Zorn; fig. [0599, 0603, 0606, 0802, 0842, 0936, 0947])
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for controlling a needle actuator to interact with a cell of modified Culpepper with the method for controlling a needle actuator to interact with a cell that uses a laser interferometer, as taught by Zorn, because Zorn teaches the laser interferometer provides the additional benefit of mapping magnetic flux changes as a function of the needle position within the scan volume space; [0603].  The modification resulting in the method of modified Culpepper using the laser interferometer to indicate that the needle has pierced the cell.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Culpepper and Zorn both teach of a method for controlling a needle actuator to interact with a cell (Zorn; [0145]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Culpepper in view of Miyawaki, in view of Zorn, in view of Okandan, and further in view of De Sonneville et al. (WO 2014/090415; Pub. Date: Jun. 19, 2014 – already of record).

Regarding claim 9, modified Culpepper teaches the method of Claim 4 above, comprising the cell trap.
Modified Culpepper does not teach the cell trap comprises a plurality of microchambers, each microchamber arranged to hold a cell.  
However, De Sonneville teaches the analogous art of a method of controlling a needle actuator to interact with a cell (De Sonneville; fig. 1, p. 7 lines 26-37) comprising a cell trap (De Sonneville; fig. 1, p. 9 lines 12-14) wherein the cell trap comprises a plurality of microchambers, each microchambers arranged to hold a cell (De Sonneville; fig. 1, p. 9 lines 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cell trap of modified Culpepper with a cell trap comprising a plurality of microchambers, each microchamber arranged to hold a cell, as taught by De Sonneville, because De Sonneville teaches the cell trap comprising a plurality of microchamber provides the additional benefit of supporting a wide range of types of cells whether they are spherical or spheroidal (De Sonneville; p. 9, lines 32-34).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Culpepper and De Sonneville both teach a method of controlling a needle actuator to interact with a cell (De Sonneville; fig. 1, p. 7 lines 26-37).

Claims 36, 38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Culpepper in view of Miyawaki, and further in view of Okandan.

Regarding claim 36, Culpepper discloses a method for controlling an apparatus (Culpepper; fig. 7, [0017, 0051]), the method comprising: 
	providing the apparatus comprising an actuator (Culpepper; fig. 1, #12, [0031]), -6-Appln. No. 16/346,526a cell trap (Culpepper; fig. 7 – the cell is held in position by a trap on the left side of the screen shown in 
applying a voltage so as to pull the stage towards the tower in a retracted position (Culpepper discloses the first and second coils 28, 30 are electrically actuatable to generate relative movement between the coil stack 13 and tower 15 both in-plane and out-of-plane, so that stage 16 is configured for controlled movement; [0038-0041].  The selection of coil geometries d, a, and w, shown in table 1, may be adjusted so as to achieve various force and moment configurations where the moment can be in either a positive or negative direction; fig. 4B, Fz, [0043-0046].  Accordingly, Culpepper discloses pulling the tower and the stage close one another so as to retract the stage when a voltage is applied in a case where the d/a ratio is greater than ~1.65 so as to create a negative displacement moment of the stage in the z direction; fig. 4B); 
moving the actuator to within a defined range of the cell trap configured to house a cell (Culpepper discloses the nanopositioner having an embodiment for use as a cellular micro-injection workstation 42 wherein a needle penetrates a cell being held by a trap shown on the left side of the screen in figure 7; fig. 7. [0051]. Culpepper further discloses the stage is configured for controlled movement; [0038].  Accordingly, the cellular micro-injection workstation 42 comprising nanopositioner 10 moves towards the cell in order to penetrate the cell being held by trap shown on the left side of the screen in figure 7); 
applying a voltage to allow the stage to be forced away from the tower and the retracted position (Culpepper discloses the nanopositioner 10 having an embodiment for use as a cellular micro-injection workstation 42; fig. 7, [0051] - wherein the nanopositioner having a d/a ratio greater than ~1.65 would result in a configuration wherein reduction of the voltage allows the tower and stage to move apart from one another); 
Culpepper does not teach wherein the actuator comprising a needle wherein the needle is mounted vertically on the stage with a base of the needle attached normal to the stage and the applied voltage forces the mounted needle away from the tower.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the actuator for positioning the cell and needle in relation to each other of Culpepper to be an actuator and stage with a needle mounted vertically on the stage with a base of the needle attached normal to the stage, as taught by Miyawaki, because Miyawaki teaches the needle mounted vertically on the stage with a base of the needle attached normal to the stage allows a driving means to insert the needle into the cell and remove the needle therefrom in a controlled manner (Miyawaki; [0073]).  The modification resulting in the applied the applied voltage forcing the mounted needle away from the tower.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Culpepper and Miyawaki both teach devices for injected cells using a needle.
Culpepper does not disclose a storage device, retrieving actuation data from the storage device, the applied voltage is a varying target actuation voltage based on the retrieved actuation data, determining when the needle has reached a target region; and adjusting the voltage to move the needle towards the retracted position.  
However, Okandan teaches the analogous art of a method for controlling an apparatus (Okandan; col. 3 lines 59-67, col. 4 lines 1-4 – Note: The Examiner is interpreting the claim language with respect to the embodiment shown in figure 8 of Okandan.  Although Okandan refers to the embodiment shown in fig. 1 with respect to the written description, it should be understood that the cited written description additionally applies to the embodiment of figure 8), the method comprising: providing the apparatus (Okandan; fig. 8, #10, col. 4 lines 56-67) comprising an actuator (Okandan; fig. 10, #26, col. 7 line 14), a cell trap (Okada; fig. 8, #88, col. 15 lines 44-52), 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Culpepper to further include a storage device, and to modify the method 

Regarding claim 38, modified Culpepper teaches the method of Claim 36 above, wherein applying the voltage comprises applying a first voltage, the method further comprising: 
applying a second voltage to the actuator, so as to pull the stage towards the tower to the retracted position (Culpepper discloses the nanopositioner having an embodiment for use as a cellular micro-injection workstation 42; fig. 7. [0051], and the nanopositioner having a d/a ratio greater than ~1.65 would result in a configuration wherein reduction of the voltage allows the tower and stage to move apart from one another.  The applied force between the stage and tower being a function of equation 1; [0039] where current (I) is correlated with voltage by the equation I=V/R.  Therefore, Culpepper discloses applying a first and second voltage since the force is a function of the instantaneous current and current is proportional to voltage).

Regarding claim 41, modified Culpepper teaches the method of Claim 36 above, wherein the actuation data is selected from a group consisting of a record target voltage, a target vertical actuation displacement, a point -7-Appln. No. 16/346,526of penetration, a point of poking, a Voltage-Displacement characteristic curve distortion, and combinations thereof (The modification of the method for controlling an apparatus of Culpepper to further comprise retrieving actuation data from a storage .  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Culpepper in view of Miyawaki, in view of Okandan, and further in view of Zorn.

Regarding claim 37, modified Culpepper teaches the method of Claim 36.
Modified Culpepper does not teach receiving a user input of the cell type to a controller provided on the apparatus.  
However, Zorn teaches the analogous art of a method for controlling a actuator (Zorn; [0145]), comprising a actuator (Zorn; fig. 1, [0599]) comprising a tower (Zorn; fig. 2, #273, [0611] – Note: the Examiner is interpreting the tower to be the base substrate upon which the NEMS device is supported on), a stage (Zorn; fig. 3, #126, [0673]), and a needle (Zorn; fig. 1, #1, [0599, 0601]), wherein the method further comprises receiving a user input of the cell type to a controller provided on the apparatus (Zorn teaches data for various cells can be stored in libraries which can then be networked to allow a consortia of users to access the scanned data of a sample (Zorn; [1125, 1126]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of modified Culpepper to further include the step of receiving a user input of the cell type to a controller provided on the apparatus, as taught by Zorn, because Zorn teaches the data for various cells that is stored in libraries can be networked to allow a consortia of users to access the scanned data of a sample to implement distributed problem solving and time sharing activities (Zorn; [1125, 1126]).  One of ordinary skill in the art would have expected this .

Claim 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Culpepper in view of Miyawaki, in view of Okandan, and further in view of Tanaka (US 2013/0023052; Pub. Date: Jan. 24, 2013; hereinafter “Tanaka”).

Regarding claim 39, modified Culpepper teaches the method of Claim 36 above, wherein while moving the actuator to within the defined range of the cell trap, a camera provided on the apparatus (Culpepper discloses the cellular micro-injection workstation 42 comprises a camera which projects onto a screen; fig. 7) 
Culpepper does not disclose the camera is programmed to determine if the actuator is within the defined range.  
However, Tanaka teaches the analogous art of a method for controlling an apparatus (Tanaka; [0025, 0037]) comprising providing the apparatus comprising an actuator (Tanaka; fig. 1, #16, [0127) and a camera (Tanaka; fig. 1, #18, [0122]) wherein the camera provided on the apparatus is programmed to determine if the injection device is within a defined range (Tanaka teaches storing position information of the actuator in a controller with respect to a cell trap 22 that a sample is placed on to enable automated positioning operation based on the stored positioning information; [0122-0123, 0159, 0236, 0240, 0242, 0244, 0246, 0250]. Therefore the camera 18 being programmed to determine if the injection device 16 is within a defined range of the ovum cell trap 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for controlling an apparatus and the apparatus of modified Culpepper to further include the camera provided on the apparatus programmed to determine if the actuator is within the defined range of the cell trap, as taught by Tanaka, because Tanaka teaches the 

Regarding claim 40, modified Culpepper teaches the method of Claim 39 above, wherein the camera provided on the apparatus is programmed to determine if the actuator is within the defined range of a periphery of the cell trap (The modification of the method and apparatus of modified Culpepper to further include the camera programmed to determine if the actuator is within a defined range of the cell trap has previously been discussed in claim 39 above.  The Examiner notes that the stored positional information of Tanaka would further include a defined range of a periphery of the cell trap since the positional information of the cell trap is stored in the control device).  

Claim(s) 42, 44, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Okandan in view of Miyawaki, and further in view of Culpepper.

Regarding claim 42, Okandan discloses a non-transitory computer-readable medium in which a program is stored for causing a computer to perform a method for controlling an apparatus (Okandan; col. 3 lines 59-67, col. 4 lines 1-4, col. 8 lines 62-67, col. 9 lines 1-6 – Note: The Examiner is interpreting the claim language with respect to the embodiment shown in figure 8 of Okandan.  Although Okandan refers to the embodiment shown in fig. 1 with respect to the written description, it should be understood that the cited written description additionally applies to the embodiment of figure 8), the method comprising: 

retrieving actuation data from the storage device (Okandan discloses providing cyclic actuation voltage to the actuator; col. 8 lines 63-67 through the computer; col. 9 lines 4-6); 
applying a voltage so as to pull the stage in a retracted position (Okandan discloses applying a cyclic actuation voltage to the actuator 26 translates to mechanical impulses of the mechanical member 24.  The applied voltages results in the stage reciprocating, thereby retracting the needle; col. 8 lines 62-67, col. 9 lines 1-6.  Lowering of the actuation voltage returns the movable member 24 and actuator 26 to their initial rest positions; col. 9 lines 14-19.  Note – a low voltage applied is an applied voltage that results in the stage being in a retracted state); 
4829-8906-8018 v.1-6- Appln. No. 16/346,526moving the actuator to within a defined range of the cell trap configured to house a cell (Okandan discloses the cyclic actuation voltage applied to the actuator 26 creates impulses that moves the moveable member 24 to disrupt the integrity of the cell wall or membrane; col. 8 lines 62-67, col. 9 lines 1-6.  The cyclic actuation voltage is provided to the actuator 26 to drive the movable member 24 forward into the flow channel 14 to impact the host cell 100; col. 9 lines 7-19.  The movable member 24 reciprocates; col. 9 lines 1-2 such that the pointed or serrated end 48 of the movable member 24 pricks, abrades, penetrates or otherwise temporarily disrupts the integrity of the host cell; col. 9 lines 19-21 when the actuation voltage is increased or reapplied; col. 9 lines 18-19); 
applying a varying target actuation voltage based on retrieved actuation data to allow the stage and mounted needle to be forced away from retracted position (Okandan discloses the 
determining when the needle has reached a target region (Okandan discloses with each impact the pointed or serrated end 48 of the movable member 24 pricks, abrades, penetrates or otherwise temporarily disrupts the integrity of the host cell; col. 9 lines 19-21, that the actuation voltage is lowered in each cycle to return the actuator 26 and movable member 24 to their initial rest positions in preparation for additional impaction of the host cell 100 when the actuation voltage is increased or reapplied; col. 9 lines 14-19, and that a computer is used to generate and control the cyclic actuation voltage; col. 9 lines 4-6.  Therefore, the computer determines when the needle has reached a target region since the voltage is controlled by the computer to reciprocate the needle such that the needle temporarily disrupts the integrity of the cell); and 
adjusting the voltage to move the needle towards the retracted position (Okandan discloses the applied cyclic actuation voltage results in the stage reciprocating, thereby retracting the needle during the subsequent cycle; col. 8 lines 62-67, col. 9 lines 1-6). 
	Okandan does not disclose the needle is mounted normal to the stage.
However, Miyawaki teaches the analogous art of a method of controlling a needle actuator to interact with an object or a cell (Miyawaki; [0053]) comprising a stage (Miyawaki; fig. 1, #1, [0051]) and a needle (Miyawaki; fig. 1, #2, [0051]) wherein the needle is mounted normal to the stage (Miyawaki; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the non-transitory computer-readable medium in which a program is stored for causing a computer to perform a method for controlling an apparatus, and the apparatus of Okandan with the apparatus comprising a needle mounted normal to the stage, as taught by Miyawaki, because Miyawaki teaches the needle mounted normal to the stage allows a driving means to insert the 
Modified Okandan does not teach applying a voltage so as to pull the stage towards the tower and forcing the stage and mounted needle away from the tower.
	However, Culpepper discloses the analogous art of a method for controlling an apparatus (Culpepper; figs. 1 & 7, [0017, 0051]) the method comprising: providing the apparatus comprising an actuator (Culpepper; fig. 1, #12, [0031]), -6-Appln. No. 16/346,526a cell trap (Culpepper; fig. 7 – the cell is held in position by a trap on the left side of the screen shown in figure 7), the actuator comprising a tower, a stage, and a needle (Culpepper discloses a nanopositioner 10 having actuators 12 comprising a tower 15 and stage 16; fig. 1, [0031].  The actuators 12 comprise coils 28, 30 which allow controlled movement of stage 16, both in-plane and out-of-plane, in the X-Y and X-Z planes; figs. 3A-B, [0038], relative from a neutral position, [0048], within a range of about 1 to 30 microns; [0058]. Culpepper further discloses the nanopositioner having an embodiment for use as a cellular micro-injection workstation 42 wherein a needle interacts with a cell; fig. 7. [0051]), applying a voltage so as to pull the stage towards the tower in a retracted position (Culpepper discloses the first and second coils 28, 30 are electrically actuatable to generate relative movement between the coil stack 13 and tower 15 both in-plane and out-of-plane, so that stage 16 is configured for controlled movement; [0038-0041].  The selection of coil geometries d, a, and w, shown in table 1, may be adjusted so as to achieve various force and moment configurations where the moment can be in either a positive or negative direction; fig. 4B, Fz, [0043-0046].  Accordingly, Culpepper discloses pulling the tower and the stage close one another when a voltage is applied in a case where the d/a ratio is greater than ~1.65 so as to create a negative displacement moment of the stage in the z direction; fig. 4B. The applied force between the stage and tower being a function of equation 1; [0039] where current (I) is correlated with voltage by the equation I=V/R.  Therefore, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the non-transitory computer-readable medium in which a program is stored for causing a computer to perform a method for controlling an apparatus, and the apparatus of Okandan with the apparatus comprising the geometric parameters d, a, and w associated with the coil of the cellular micro-injection workstation of Culpepper and the method for controlling apparatus to comprise equation 1, as taught by Culpepper, because Culpepper teaches the apparatus comprising coils having geometric parameters d, a, and w and the method for applying a voltage to the stage and tower comprising equation 1 allows controlled movement of stage 16 with 6 degrees of freedom, both in-plane and out-of-plane, in the X-Y and X-Z planes; figs. 3A-B, [0038], relative from a neutral position, [0048], within a range of about 1 to 30 microns; [0058]. One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Okandan and Culpepper both teach an apparatus and method wherein a voltage is applied to the apparatus to control actuation of the apparatus. 

Regarding claim 44, modified Okandan teaches the non-transitory computer-readable medium of Claim 42 above, wherein applying the voltage comprises applying a first voltage, the method further comprising: applying a second voltage to an actuator provided on the injection device, so as to pull the stage towards the tower in a retracted position (The modification of the non-transitory computer-readable medium and apparatus with the apparatus comprising the geometric parameters d, a, and w associated with the coil of the cellular micro-injection workstation, as taught by Culpepper, so as to pull the stage towards the tower in a retracted position, and the method for controlling apparatus to comprise equation 1, as taught by Culpepper, have previously been discussed in claim 36 above.  The Examiner notes that 

Regarding claim 47, modified Okandan teaches the non-transitory computer-readable medium of Claim 42 above, wherein the actuation data is selected from a group consisting of a record target voltage, a target vertical actuation displacement, a point of penetration, a point of poking, a Voltage-Displacement characteristic curve distortion, and combinations thereof (Okandan disclose the cyclic actuation voltage is applied to a point which the serrated end 48 pricks, abrades, penetrates or otherwise temporarily disrupts the integrity of the host cell; col. 9 lines 20-25).  

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Okandan, in view of Miyawaki, in view of Culpepper, and further in view of Zorn.

Regarding claim 43, modified Okandan teaches the non-transitory computer-readable medium of Claim 42 above.
Modified Okandan does not teach receiving a user input of the cell to a controller provided on the apparatus.  
However, Zorn teaches the analogous art of a non-transitory computer-readable medium in which a program is stored for causing a computer to perform a method for controlling a actuator (Zorn; [0145]), comprising a actuator (Zorn; fig. 1, [0599]) comprising a tower (Zorn; fig. 2, #273, [0611] – Note: the Examiner is interpreting the tower to be the base substrate upon which the NEMS device is supported on), a stage (Zorn; fig. 3, #126, [0673]), and a needle (Zorn; fig. 1, #1, [0599, 0601]), wherein the method further comprises receiving a user input of the cell to a controller provided on the apparatus (Zorn teaches data for various cells can be stored in libraries 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the non-transitory computer-readable medium in which a program is stored for causing a computer to perform a method of modified Okandan to further include the step of receiving a user input of the cell type to a controller provided on the apparatus, as taught by Zorn, because Zorn teaches the data for various cells that is stored in libraries can be networked to allow a consortia of users to access the scanned data of a sample to implement distributed problem solving and time sharing activities (Zorn; [1125, 1126]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Okandan and Zorn both teach a non-transitory computer-readable medium in which a program is stored for causing a computer to perform a method for controlling a actuator (Zorn; [0145]).

Claim 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Okandan, in view of Miyawaki, in view of Culpepper, and further in view of Tanaka.

Regarding claim 45, modified Okandan teaches the non-transitory computer-readable medium of Claim 42 above, wherein while moving the actuator to within the defined range of the cell trap (Okandan; col. 7 lines 13-39). 
Modified Okandan does not teach wherein a camera provided on the apparatus is programmed to determine if the actuator is within the defined range.  
However, Tanaka teaches the analogous art of a non-transitory computer-readable medium in which a program is stored for causing a computer to perform a method for controlling a actuator (Tanaka; [0025, 0037, 0161-166]) comprising providing an apparatus comprising a actuator (Tanaka; fig. 1, #16, [0127) and a camera (Tanaka; fig. 1, #18, [0122]) wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the non-transitory computer-readable medium in which a program is stored for causing a computer to perform a method for controlling a actuator and the apparatus of modified Okandan to further include the camera provided on the apparatus programmed to determine if the actuator is within the defined range of the cell trap, as taught by Tanaka, because Tanaka teaches the camera programmed to determine if the actuator is within a defined range of a cell trap provides the additional benefit of enabling a more efficient operation of the device (Tanaka; [0159]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Okandan and Tanaka both teach a method for controlling a actuator (Tanaka; [0025, 0037]) comprising providing an apparatus comprising a actuator (Tanaka; fig. 1, #16, [0127).

Regarding claim 46, modified Okandan teaches the non-transitory computer-readable medium of Claim 45 above, wherein the camera provided on the apparatus is programmed to determine if the actuator is within the defined range of a periphery of the cell trap (The modification of the non-transitory computer-readable medium in which a program is stored for causing a computer to perform a method for controlling an actuator and the apparatus of modified Okandan to further include the camera programmed to determine if the actuator is within a defined range of the cell trap has previously been discussed in claim 39 above.  The Examiner notes that the .  

Response to Arguments
Applicants arguments filed on 03/11/2022 have been fully considered.

Applicant(s) argue on page 11-13 of their remarks towards the 103 rejection of claim 1 over Culpepper in view of Zorn and further in view of Okandan that the Office's assertion that Culpepper discloses the claim limitation "providing an actuator comprising a tower, a stage and a needle, wherein the needle is mounted perpendicularly on a surface of the stage" is an assertion based on erroneous assumption that Culpepper discloses a needle on the actuator.  Applicant(s) argue that this assumption is incorrect because Fig. 1 of Culpepper shows a stage 16, but without a needle and Fig. 7 shows a needle penetrating what appears to be a cell, however it does not show that a needle is mounted on an actuator, or more particularly, mounted perpendicularly on a surface of the stage, as required by claim 1. Applicant(s) further argue that one of ordinary skill in the art would not presume that Culpepper discloses or even suggest that a needle is mounted perpendicular on a surface of the stage 16 because (i) Figs. 1 & 7, and para. [0051] do not illustrate or describe that a needle is mounted perpendicular on a surface of the stage 16, (ii) that the geometric arrangement shown in Fig. 7 appears to illustrate the stage 16 being at the bottom, whereas a needle may be mounted on a different actuator (e.g., the cylindrical looking device on top, which is not stage 16) that is positioned above the stage 16, whereby the actuator mounted needle may be manipulated with respect to the stage 16, or vice-versa, and that a needle is not required to be mounted on the stage 16 based on Culpeppers teachings, (iii) an impractical arrangement if a needle were to be mounted perpendicularly on the stage as the entire nano-positioner assembly would need to be inverted upside down for actuation against a cell mounted elsewhere, and (iv) a skilled person would be aware of the challenges in microfabricating a needle 

The examiner agrees with applicants arguments and has withdrawn the prior art rejection set forth in the Final Rejection mailed on 01/11/2022 and has set forth a new prior art rejection which the examiner contends teaches the claim limitations applicants arguments are directed towards.

Applicant(s) argue on pages 13-14 of their remarks that Culpepper teaches controlling a movement of the micro-coil 13 against the permanent magnets of the magnetic array 15 based on magnetic attractions and repulsion forces, and thus, applying a current in the micro-coil stack 13 creates an induction magnetic field that either attracts or repels the station permanent magnet of the magnetic array 15.  This is different from the claimed invention where in stage and the tower are moved via an electrostatic potential between the two.  Thus applying or reducing an electrostatic potential between the tower and the stage as required in claim 1 is not disclosed in Culpepper.

The examiner respectfully disagrees.  Culpepper discloses "current Iz through coil 30 generates predominantly out-of-plane Z-forces" [0040] and "Current Ix through both of the coils thus generates predominantly in-plane, X-forces" [0041].  Electrostatic potential is a measure of voltage (v).  Current (i) and voltage (v) are proportional to one another through Ohm's law I=V/R.  Accordingly, controlling the current is directly proportional to controlling the electrostatic potential.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798